[Cite as State v. Patterson, 2014-Ohio-1621.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100086



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  DAMAN PATTERSON
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CR-13-571398

        BEFORE: Boyle, A.J., Celebrezze, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: April 17, 2014
ATTORNEY FOR APPELLANT

Gregory Scott Robey
Robey & Robey
14402 Granger Road
Maple Heights, Ohio 44137

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Ronni Ducoff
        Carl Sullivan
Assistant County Prosecutors
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

       {¶1} Defendant-appellant, Daman Patterson, appeals his conviction and sentence

for rape, kidnapping, aggravated robbery, robbery, and having weapons while under

disability. Finding no merit to the appeal, we affirm.

                                Procedural History and Facts

       {¶2} On June 11, 2012, Cleveland police officers responded to a 911 call in the

area of Dudley Street in Cleveland, Ohio.     The caller, F.B., told the 911 dispatcher that

she had been robbed at gunpoint and forced to give oral sex in a secluded garage.       The

police located F.B. and recovered semen that F.B. still had on her hand that she had spit

out after the perpetrator left her.   The police recovered the saliva and semen on F.B.’s

hand with a tissue and submitted the tissue for DNA testing.           The police arrested

Patterson in connection with the crimes after it was determined that the minor DNA

profile recovered on the tissue was consistent with Patterson’s profile.

       {¶3} In February 2013, Patterson was indicted on the following counts: rape, in

violation of R.C. 2907.02(A)(2); two counts of kidnapping, in violation of R.C.

2905.01(A)(3) and (4); aggravated robbery, in violation of R.C. 2911.01(A)(1); robbery,

in violation of R.C. 2911.02(A)(2) — all of these counts carrying a one- and three-year

firearm specification; and having weapons while under disability, in violation of R.C.

2923.13(A)(3). Some of the counts also carried sexual motivation and sexually violent

predator specifications.
        {¶4} Patterson pleaded not guilty to all the charges and waived his right to a jury

trial on the sexually violent predator specifications.   The remaining counts proceeded to

a jury trial.

        {¶5} Prior to trial, the state obtained buccal swabs from Patterson, which later

were confirmed to conclusively match the DNA profile recovered at the scene from F.B.

This evidence was presented at trial, along with the testimony of F.B., who detailed being

forced at gunpoint into an abandoned garage, forced to hand over her money and cell

phone, sit in a chair and perform oral sex on the perpetrator, and then ultimately ordered

to count to 100 before leaving the garage.     According to F.B., after Patterson ejaculated

in her mouth, she pretended to swallow, and that after Patterson left, she spit the ejaculate

in her hand and later turned it over to the police.

        {¶6} The state also offered the testimony of the responding police officer,

Thomas Manson, who found F.B. and recovered the evidence of the semen that F.B. still

had on her hand when he arrived.      Officer Manson testified that F.B. was “upset” at the

scene and that F.B. led Officer Manson to the garage where the perpetrator had taken her.

 Officer Manson stated that there was a plastic white lawn chair, as described by F.B.,

and that the garage appeared as though “the door had been left open for some time.”

Officer Manson further testified that he transferred F.B. to the hospital and turned over

the bag containing the tissue with the reported semen to the Sexual Assault Nurse

Examiner (“SANE”) to be included with the rape kit.
       {¶7} The state further presented the testimony of Bobbie Adcox, a resident on

Dudley Avenue, who called 911 after F.B. approached her on her front porch, “crying”

and “shaking a little bit.”   According to Adcox, F.B. was a “little hysterical,” asking her

to call 911 after informing her that “a man pulled her into a garage,* * * robbed her, and

had her perform oral sex on him.”     Adcox further testified that F.B. had her hand cupped

and F.B. kept spitting into her hand while waiting for the police to arrive. According to

Adcox, F.B. had semen in her hand.

       {¶8} The jury ultimately found Patterson guilty on all counts. The state deleted

the sexual predator specification.    The trial court sentenced Patterson to a total term of

26 years in prison on the convictions. The trial court also sentenced Patterson to three

years in prison in Case No. CR-13-572226, wherein he pleaded guilty to an amended

indictment of attempted possession of deadly weapon while under detention. The trial

court ordered that the three-year term be served consecutive to the 26-year term, resulting

in a total prison term of 29 years.

       {¶9} Patterson appeals, raising the following nine assignments of error:

             I. The state’s failure to timely provide the defense with a copy of
       confirmatory DNA testing results deprived appellant a fair trial and due
       process of law.

              II. The trial court abused its discretion when it failed to appoint
       appellant new counsel after being advised of continuing serious problems
       between appellant and his counsel, thereby denying him due process of law
       and depriving him a fair trial.

               III. Trial counsel provided ineffective assistance in failing to
       conduct meaningful voir dire and meaningful cross-examination of the
       state’s DNA expert.
             IV. The prosecution engaged in affirmative misconduct which
       denied appellant due process of law and deprived him a fair trial.

              V. The evidence presented was insufficient as a matter of law to
       sustain a conviction.

              VI.   The verdict was against the manifest weight of the evidence.

             VII. The trial court committed critical errors in the trial and the
       cumulative effect denied appellant due process of law and a fair trial.

             VIII. The trial court erred in imposing a separate sentence on
       kidnapping in count five — where there was no separate animus.

              IX.    The trial court erred in imposing maximum consecutive

       sentences.

                                     Untimely Discovery

       {¶10} In his first assignment of error, Patterson argues that the state failed to

timely disclose the results of a critical confirmatory DNA test, thereby depriving him of a

fair trial and due process of law.

       {¶11} The record reveals that Patterson filed his request for discovery on February

15, 2013, which the state responded to on February 27, 2013. The state, however,

further obtained a court order, forcing Patterson to submit to buccal swabs for DNA

testing on April 15, 2013 — two weeks before the scheduled trial date. On April 30,

2013, the state moved for a continuance because the results of the DNA testing were not

finished. Over Patterson’s objection, the trial court continued the trial date until May

20, 2013.     On the morning of trial, the state filed its supplemental response to

Patterson’s request for discovery, providing the DNA test results.
        {¶12} Patterson contends that the state should not have been able to offer evidence

of the confirmatory DNA test because of the untimely disclosure of the test results and

that such late disclosure violated Crim.R. 16(B)(1)(d).     He further argues that “because

of the late disclosure, defense counsel was effectively prevented from analyzing the

report and moving the trial court for appointment of an independent expert to contradict

the state’s expert.”

        {¶13} The record reveals, however, that the state provided the test results to the

defense as soon as the state received them. The state emailed the defense attorney the

results “within minutes” of receiving them on May 17th — three days prior to trial.

Ohio Crim.R. 16(B)(1)(d) mandates that the prosecution give the accused an opportunity

to inspect or copy results or reports of any scientific tests. The state complied with this

rule. Further, Patterson was put on notice as early as April 30, 2013 — nearly a month

prior to trial — that the state anticipated confirmatory DNA results and its intention to use

the results at trial.   Under these circumstances, we find that the state’s disclosure of the

test results was neither untimely nor a violation of Crim.R. 16. See State v. Downing,

9th Dist. Summit No. 22012, 2004-Ohio-5952 (state’s disclosure of DNA evidence report

to the defense three days before trial was neither untimely nor in violation of Crim.R. 16

when defense had earlier been put on notice that state was waiting results and intending to

use at trial).

        {¶14} Moreover, although Patterson moved to exclude the test results as being

untimely and overly prejudicial, he never moved the trial court for a continuance of the
trial date in order to retain an independent expert.   We therefore find his argument that

he was prohibited from obtaining an independent expert or that he was denied adequate

time to be disingenuous.

       {¶15} The first assignment of error is overruled.

                               Appointment of New Counsel

       {¶16} In his second assignment of error, Patterson argues that “the trial court

abused its discretion in failing to appoint new counsel after being advised of serious

problems” between himself and counsel.

       {¶17} In State v. Deal, 17 Ohio St.2d 17, 244 N.E.2d 742 (1969), the Ohio

Supreme Court held that when an accused raises a specific complaint regarding his

dissatisfaction with counsel during the course of the trial, the trial court has an obligation

to ensure that the record contains an adequate investigation of the complaint before

continuing with the trial. Id. at 19-20. “The right to counsel is important enough that in a

situation such as this a reviewing court should have sufficient information in the record to

determine whether a claim of inadequate counsel is justified.” Once a defendant makes

the requisite showing, the trial court’s failure to appoint new counsel “amounts to a denial

of effective assistance of counsel.” State v. Pruitt, 18 Ohio App.3d 50, 57, 480 N.E.2d

499 (8th Dist.1984).

       {¶18} Defendant bears the burden of demonstrating grounds for the appointment

of new counsel. If a defendant alleges facts which, if true, would require relief, the trial

court must inquire into the defendant’s complaint and make the inquiry part of the record.
 Deal at 20. Although the inquiry may be brief and minimal, the inquiry must be made.

State v. King, 104 Ohio App.3d 434, 437, 662 N.E.2d 389 (4th Dist.1995). Even that

limited judicial duty arises only if the allegations are sufficiently specific; vague or

general objections do not trigger the duty to investigate further. State v. Johnson, 112

Ohio St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶ 68, citing State v. Carter, 128 Ohio

App.3d 419, 423, 715 N.E.2d 223 (4th Dist.1998).

       {¶19} “The decision whether or not to remove court appointed counsel and allow

substitution of new counsel is addressed to the sound discretion of the trial court, and its

decision will not be reversed on appeal absent an abuse of discretion.” Id. The term

“abuse of discretion” implies that the court’s attitude is unreasonable, arbitrary or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶20} Generally, “an indigent defendant’s right to counsel does not extend to

counsel of the defendant’s choice.” Thurston v. Maxwell, 3 Ohio St.2d 92, 93, 209

N.E.2d 204 (1965). Rather, “[t]o discharge a court-appointed attorney, the defendant

must show ‘a breakdown in the attorney-client relationship of such magnitude as to

jeopardize a defendant’s right to effective assistance of counsel.’” State v. Coleman, 37

Ohio St.3d 286, 292, 525 N.E.2d 792 (1988), quoting People v. Robles, 2 Cal.3d 205,

215, 85 Cal.Rptr. 166, 466 P.2d 710 (1970).

       {¶21} Patterson points to several incidents in the record that he claims evidenced

on-going problems between himself and his trial counsel, requiring the trial court to
appoint new counsel. These incidents, however, standing alone or collectively, fail to

support Patterson’s claim.

       {¶22} The first incident involves Patterson not understanding his trial counsel’s

explanation of his speedy trial rights. Upon Patterson raising the issue with the court,

the trial judge inquired into the situation and made it a part of the record.         While

Patterson’s trial counsel admitted to having a “profanity-laced discussion” with Patterson

over the subject, the trial court determined that Patterson was fixated on the speedy trial

issue and that he simply disagreed with his counsel’s advice on the issue. Indeed, the

trial court made its own calculations, finding that Patterson’s speedy trial argument was

unfounded.

       {¶23} Patterson next references other occasions in the record where he appears to

try to say something during the trial proceedings. Each time, the trial judge politely

reminded Patterson of the proper court procedure as follows: “He’s your lawyer.

Anything you want to say, talk to him and he’ll present it in a motion to me or any kind of

order or any kind of thing.”   The second instance, prior to the trial court charging the

jury, Patterson asked, “Your Honor, may I say something, please?”            Again the court

responded, “Talk to your lawyer. I don’t want you to harm yourself. You’ve got two

lawyers there.   Communicate with them and they’ll communicate with me, okay?”

Contrary to Patterson’s assertion on appeal, we fail to see how these comments should

have alerted the trial judge to appoint new counsel on Patterson’s behalf.
       {¶24} And while Patterson ultimately did express his blatant distrust and accused

his trial attorney of threatening him, Patterson voiced this opinion after the verdict was

returned.   The trial court did inquire as to this accusation and determined that it was

unfounded based on the testimony of the co-counsel.     The trial court further determined

that Patterson was employing “gamesmanship.” Indeed, Patterson had previously been

granted new counsel in the case prior to the start of trial.     Notably, prior to the jury

returning its verdict, Patterson never requested the appointment of new counsel to replace

his trial counsel.

       {¶25} After a thorough review of the record, we find that the trial court did not

abuse its discretion.   Despite the imperfect relationship between Patterson and his trial

counsel, there is no evidence that Patterson’s right to effective assistance of counsel was

jeopardized.

       {¶26} The second assignment of error is overruled.

                             Ineffective Assistance of Counsel

       {¶27} In the third assignment of error, Patterson argues that his trial counsel was

ineffective by failing to conduct meaningful voir dire examination and meaningful

cross-examination of the state’s DNA expert.

       {¶28} To establish ineffective assistance of counsel, a defendant must show (1)

deficient performance by counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that but for

counsel’s errors, the proceeding’s result would have been different.         Strickland v.
Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus.

       Voir Dire

       {¶29} Patterson argues that his defense counsel exercised poor judgment in his

attempts of humor and references to personal experiences and failed to attentively listen

to the jurors’ answers during the voir dire process.      He contends that his defense

counsel’s demeanor sent the wrong message to the jury and compromised his case.          We

disagree.

       {¶30} Generally, “‘[c]ounsel’s actions during voir dire are presumed to be matters

of trial strategy.’” State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, 920 N.E.2d

104, ¶ 206, quoting Miller v. Francis, 269 F.3d 609, 615 (6th Cir.2001). As noted by

the Ohio Supreme Court, “[w]e do not second-guess trial strategy decisions such as those

made by counsel during voir dire.”           State v. Adams, 103 Ohio St.3d 508,

2004-Ohio-5845, 817 N.E.2d 29, ¶ 43.

       {¶31} Initially, we cannot agree with Patterson’s characterization of his trial

counsel as failing to attentively listen to juror’s answers.     Patterson relies on one

instance where his trial counsel misunderstood a single juror’s earlier answer; this does

not support his claim.    As for Patterson’s other complaint, he is attacking his trial

counsel’s strategy during voir dire. And while his defense counsel’s strategy may differ

from another attorney, we cannot say that it was deficient nor that it prejudiced him.   In
fact, through the voir dire examination, Patterson’s defense counsel effectively elicited

answers from the jury to emphasize that the state carries the burden, that Patterson is

presumed not guilty, and that witnesses may lie — all principles that favor the defense in

this case.

       Cross-Examination of State’s Expert DNA Witness

       {¶32} Patterson argues that his trial counsel was ineffective because he failed to

conduct a meaningful cross-examination of the state’s expert witness on the DNA results.

 He contends that “instead of challenging the expert’s qualifications, testing methods or

conclusions; defense counsel spent valuable time asking questions to ‘show off’ and

questions about different people who worked in the lab.”

       {¶33} But the scope of cross-examination falls within the realm of trial strategy

and, therefore, debatable trial tactics do not establish ineffective assistance of counsel.

State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 101, citing

State v. Hoffner, 102 Ohio St.3d 358, 2004-Ohio-3430, 811 N.E.2d 48, ¶ 45. The record

in this matter demonstrates that Patterson’s defense counsel cross-examined the state’s

witness as to the potential for mistakes in the DNA analysis testing. As for his counsel

not challenging the state’s expert as to her qualifications, this is simply a matter of trial

strategy — defense counsel may have avoided asking these questions to not further

highlight the expert’s qualifications. We cannot say that defense counsel was deficient,

nor does Patterson demonstrate any prejudice by his defense counsel’s cross-examination.

       {¶34} The third assignment of error is overruled.
                                 Prosecutorial Misconduct

       {¶35} In the fourth assignment of error, Patterson argues that the prosecutor’s

questioning of witnesses and statements during closing argument amounted to

prosecutorial misconduct that deprived him of a fair trial.   We disagree.

       {¶36} The standard of review for prosecutorial misconduct is whether the

comments and questions by the prosecution were improper, and, if so, whether they

prejudiced appellant’s substantial rights.   State v. Treesh, 90 Ohio St.3d 460, 480, 739

N.E.2d 749 (2001). Prosecutorial misconduct will not provide a basis for reversal unless

the misconduct can be said to have deprived the appellant of a fair trial based on the

entire record. State v. Lott, 51 Ohio St.3d 160, 166, 555 N.E.2d 293 (1990).            “The

touchstone of analysis ‘is the fairness of the trial, not the culpability of the prosecutor.’”

State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 92, quoting

Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982).

       {¶37} Patterson first challenges the prosecutor’s questioning on direct of Officer

Manson, arguing that “the prosecutor knowingly solicited from the officer the alleged

victim’s legal conclusion that she has been raped.”       The prosecutor’s question to the

officer, however, reveals that the prosecutor did not intentionally elicit this response.

Specifically, the prosecutor asked Officer Manson as to the actions he took in response to

observing what appeared to be semen in the victim’s hand.         Officer Manson’s answer

was unresponsive to the question, and the trial court therefore properly sustained

Patterson’s objection and granted Patterson’s oral motion to strike the answer. As for
Patterson’s challenge of the prosecutor’s questioning the officer as to whether the victim

was under the influence, we fail to see how this question was improper.

       {¶38} Patterson also argues that the prosecutor’s remarks during closing argument

improperly referenced Patterson’s failure to testify at trial.   Specifically, he claims that

the prosecutor stated there was “no evidence from that chair,” thereby infringing on

Patterson’s right to remain silent.      Patterson wrongly characterizes the prosecutor’s

statement and takes it out of context.     As evidenced in the record, the prosecutor was

pointing at the witness chair —      not where the defendant was seated. See State v. Hill,

75 Ohio St.3d 195, 204, 661 N.E.2d 1068 (1996) (a prosecutor’s comments should not be

taken out of context and given their most damaging meaning).               The prosecutor’s

statement rebutted Patterson’s counsel’s claim that this case was simply a deal gone bad

and that the sexual relations was consensual. Given that the defense did not present any

evidence in support of that theory, despite arguing this theory in closing, we find no fault

in the prosecutor’s statement.

       {¶39} Lastly, Patterson argues that the prosecutor improperly elicited testimony

from the nurse as to the victim’s credibility by asking if the nurse believed that the victim

was “fabricating” the allegations.    In general, it is improper for a witness to comment on

the credibility of a victim, as this determination is left exclusively to the trier of fact.

See State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d 1220 (1989); State v. Daniels, 8th

Dist. Cuyahoga No. 92563, 2010-Ohio-899.            Although we agree that the nurse’s
testimony was improper, we must determine whether the testimony amounts to harmless

error.

         {¶40} Pursuant to Crim.R. 52(A), “[a]ny error * * * which does not affect

substantial rights shall be disregarded * * *.” We cannot say that the nurse’s improper

testimony contributed to Patterson’s conviction. It is well settled that a rape conviction

may rest solely on the victim’s testimony, if believed, and that “[t]here is no requirement

that a rape victim’s testimony be corroborated as a condition precedent to conviction.”

State v. Lewis, 70 Ohio App.3d 624, 638, 591 N.E.2d 854 (4th Dist.1990). In addition to

the victim’s testimony, the state presented DNA evidence establishing Patterson as the

perpetrator.    In light of the foregoing evidence, we conclude, beyond a reasonable doubt,

that the jury would have convicted Patterson even absent the improper testimony from the

nurse as to the victim’s credibility. See Daniels at ¶ 58-59 (finding detective’s improper

testimony as to the credibility of victim constituted harmless error in light of the evidence

produced at trial in attempted rape case).

         {¶41} The fourth assignment of error is overruled.

                                  Sufficiency of the Evidence

         {¶42} In his fifth assignment of error, Patterson broadly argues that the state failed

to present sufficient evidence to support the convictions. We disagree.

         {¶43} The gravamen of Patterson’s sufficiency challenge is that the state failed to

present better evidence.       For example, Patterson claims that the victim could not

positively identify the assailant through photographs presented, that there were no
eyewitnesses to the alleged crimes, that no one observed him in the immediate area of the

alleged assault, and that the police never obtained a confession.    Patterson, however,

confuses the standard for a sufficiency challenge.

       {¶44} The test for sufficiency requires a determination of whether the prosecution

met its burden of production at trial. State v. Bowden, 8th Dist. Cuyahoga No. 92266,

2009-Ohio-3598, ¶ 12.      When an appellate court reviews a record upon a sufficiency

challenge, “‘the relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.’” State v. Leonard, 104 Ohio

St.3d 54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. Applying this standard, the

state clearly met its burden of production.

       {¶45} Here, the victim’s testimony and the DNA evidence were sufficient to

support the convictions and withstand a Crim.R. 29 motion for an acquittal. The DNA

evidence directly linked Patterson as the perpetrator.

       {¶46} The fifth assignment of error is overruled.

                             Manifest Weight of the Evidence

       {¶47} In the sixth assignment of error, Patterson argues that the convictions are

against the manifest weight of the evidence.

       {¶48} When an appellate court analyzes a conviction under the manifest weight

standard, it must review the entire record, weigh all of the evidence and all of the
reasonable inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the factfinder clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). Under a

manifest weight standard, an appellate court sits as a “thirteenth juror” and may disagree

with the factfinder’s resolution of the conflicting testimony.        Id.   Although the

appellate court may act as a thirteenth juror, it should give due deference to the findings

made by the factfinder. Id. at 388.      Only in exceptional cases, where the evidence

“weighs heavily against the conviction,” should an appellate court overturn the trial

court’s judgment. Id.

      {¶49} Patterson argues that the jury lost its way believing the victim’s testimony.

He contends that the victim’s history of prostitution and drug abuse rendered her

testimony wholly unbelievable.      But it is a function of the jury to determine the

credibility of the victim’s testimony. State v. DeHass, 10 Ohio St.2d 230, 231, 227

N.E.2d 212 (1967). As the Second District has explained:

      [B]ecause the factfinder * * * has the opportunity to see and hear the
      witnesses, the cautious exercise of the discretionary power of a court of
      appeals to find that a judgment is against the manifest weight of the
      evidence requires that substantial deference be extended to the factfinder’s
      determinations of credibility. The decision whether, and to what extent, to
      credit the testimony of particular witnesses is within the peculiar
      competence of the factfinder, who has seen and heard the witness.

State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 Ohio App. LEXIS 3709 (Aug.

22, 1997).
       {¶50} Based on the record in this case, we cannot say that the jury lost its way.

Contrary to Patterson’s speculation, there is no evidence that the victim and Patterson

engaged in a consensual sexual act involving a deal gone bad.           Nor was there any

evidence that the victim was under the influence.        To the contrary, Officer Manson

testified that the victim did not appear to be under the influence when he found her.

While the victim was a recovering addict and had a history of prostitution, these facts,

however, do not require the jury to disregard the victim’s testimony.

       {¶51} The sixth assignment of error is overruled.

                                     Cumulative Error

       {¶52} In the seventh assignment of error, Patterson argues that the trial court

committed critical errors in the trial by (1) allowing the admission of improper hearsay

evidence, and (2) permitting both prosecutors to question prospective jurors during the

voir dire process.   He claims that the cumulative effect of these two errors deprived him

of a fair trial. His argument lacks merit.

       {¶53} First, Adcox’s testimony as to what the victim stated happened was properly

admitted as an excited utterance — an exception to hearsay rule.     Under Evid.R. 803(2),

an excited utterance is defined as “[a] statement relating to a startling event or condition

made while the declarant was under the stress of excitement caused by the event or

condition.” The testimony revealed that Adcox observed the victim running down the

street and that the victim was crying, shaking, and “a little bit hysterical” when the victim

told Adcox what happened to her.      Under these circumstances, we find that the victim’s
statement to Adcox, immediately following the attack, constituted an excited utterance,

and was therefore properly admitted as an exception to the hearsay rule. See Cleveland

v. Arnold, 8th Dist. Cuyahoga No. 98693, 2013-Ohio-1791, ¶ 22 (recognizing that an

excited utterance is an exception to the hearsay rule and properly admissible).

       {¶54} Secondly, there is no rule of law prohibiting two prosecutors from

participating in the voir dire process.    Indeed, Patterson never objected to the      two

prosecutors both posing questions to the prospective jurors at the trial court level.

Further, Patterson fails to cite any authority in support of his argument.

       {¶55} Having found no error, let alone cumulative error, we overrule the seventh

assignment of error.

                                      Allied Offenses

       {¶56} In his eighth assignment of error, Patterson argues that the trial court should

have merged the kidnapping charge in Count 5 with the other counts because there was

no separate animus. Under Count 5, Patterson was convicted of kidnapping, in violation

of R.C. 2905.01(A)(3), which provides in relevant part,

       No person, by force, threat, or deception * * * shall remove another from
       the place where the other person is found or restrain the liberty of the other
       person, for any of the following purposes:

       ***

       (3) To terrorize, or to inflict serious physical harm on the victim of another

       * * *.
       {¶57} In State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061,

the Ohio Supreme Court established the proper analysis for determining whether offenses

qualify as allied offenses subject to merger pursuant to R.C. 2941.25:

       In determining whether offenses are allied offenses of similar import under
       R.C. 2941.25(A), the question is whether it is possible to commit one
       offense and commit the other with the same conduct, not whether it is
       possible to commit one without committing the other. * * * If the offenses
       correspond to such a degree that the conduct of the defendant constituting
       commission of one offense constitutes commission of the other, then the
       offenses are of similar import.

       If the multiple offenses can be committed by the same conduct, then the
       court must determine whether the offenses were committed by the same
       conduct, i.e., “a single act, committed with a single state of mind.” [State
       v.] Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, at ¶ 50
       (Lanzinger, J., dissenting).

       If the answer to both questions is yes, then the offenses are allied offenses
       of similar import and will be merged.

       Conversely, if the court determines that the commission of one offense will
       never result in the commission of the other, or if the offenses are committed
       separately, or if the defendant has separate animus for each offense, then,
       according to R.C. 2941.25(B), the offenses will not merge.

(Emphasis sic.) Id. at ¶ 48-51.

       {¶58} Our review of an allied offenses question is de novo. State v. Williams, 134

Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 28.

       {¶59} The trial court found that the rape and kidnapping charges in Count 1 and

Count 2 merged but found that kidnapping in violation of R.C. 2905.01(A)(3) as

contained in Count 5 did not. The critical question in this case is whether Patterson

committed the kidnapping with the same animus or a separate one to the other counts.
We agree with the trial court that a separate animus existed for the second count of

kidnapping, and therefore it did not merge.

       {¶60} In State v. Logan, 60 Ohio St.2d 126, 397 N.E.2d 1345 (1979), syllabus, the

Ohio Supreme Court set forth the following test to determine what constitutes a separate

animus for kidnapping and a related offense. Specifically, the court stated:

              In establishing whether kidnapping and another offense of the same
       or similar kind are committed with a separate animus as to each pursuant to
       R.C. 2941.25(B), this court adopts the following guidelines:

              (a) Where the restraint or movement of the victim is merely
       incidental to a separate underlying crime, there exists no separate animus
       sufficient to sustain separate convictions; however, where the restraint is
       prolonged, the confinement is secretive, or the movement is substantial so
       as to demonstrate a significance independent of the other offense, there
       exists a separate animus as to each offense sufficient to support separate
       convictions;

              (b) Where the asportation or restraint of the victim subjects the

       victim to a substantial increase in risk of harm separate and apart from that

       involved in the underlying crime, there exists a separate animus as to each

       offense sufficient to support separate convictions.

Id.

       {¶61} Here, F.B. testified as to the specific conduct of Patterson following the rape

and robbery, evidencing a separate animus to further terrorize her.      According to F.B.,

Patterson specifically instructed her to get off the chair, go to the back of the garage, and

kneel down. F.B. testified that she did not do that in fear that Patterson would shoot her.

 She begged for him not to hurt her. Patterson responded by pointing the gun at her and
told her to count to 100 and not to open the garage door until she reached 100.      These

actions all occurred after Patterson had already forced F.B. into the abandoned garage,

demanded her money and cell phone, forced her to perform oral sex, and ejaculated into

her mouth.     These actions therefore evidence a prolonged restraint as well as an

increased risk of harm to the victim that supports the trial court’s finding of a separate

animus.

      {¶62} The eighth assignment of error is overruled.

                                 Consecutive Sentences

      {¶63} In his final assignment of error, Patterson argues that the trial court erred in

imposing maximum consecutive sentences in Counts 1, 3, and 6 in the underlying case

and Count 1 in Case No. CR-13-572226 — the case that Patterson was indicted on while

this case was pending. He argues that the record does not support the imposition of such

a sentence.   We disagree.

      {¶64} R.C. 2953.08(G)(2) states that when reviewing felony sentences, “[t]he

appellate court’s standard for review is not whether the sentencing court abused its

discretion.” Rather, the statute states that if we “clearly and convincingly” find that (1)

“the record does not support the sentencing court’s findings under [R.C. 2929.14(C)(4)],”

or that (2) “the sentence is otherwise contrary to law,” then we “may increase, reduce, or

otherwise modify a sentence * * * or [we] may vacate the sentence and remand the matter

to the sentencing court for re-sentencing.” R.C. 2953.08(G)(2).

      {¶65} R.C. 2929.14(C)(4) requires trial courts to engage in a three-step analysis in
order to impose consecutive sentences. First, the trial court must find that “consecutive

service is necessary to protect the public from future crime or to punish the offender.”

Id. Next, the trial court must find that “consecutive sentences are not disproportionate to

the seriousness of the offender’s conduct and to the danger the offender poses to the

public.” Id. Finally, the trial court must find that at least one of the following applies:

(1) the offender committed one or more of the multiple offenses while awaiting trial or

sentencing, while under a sanction, or while under postrelease control for a prior offense;

(2) at least two of the multiple offenses were committed as part of one or more courses of

conduct, and the harm caused by two or more of the offenses was so great or unusual that

no single prison term for any of the offenses committed as part of any of the courses of

conduct adequately reflects the seriousness of the offender’s conduct; or (3) the

offender’s history of criminal conduct demonstrates that consecutive sentences are

necessary to protect the public from future crime by the offender. Id.

       {¶66} The record before us reveals that the trial court made all the necessary

findings to support the imposition of consecutive sentences. Further, the record further

reveals that the trial judge considered the appropriate factors in R.C. 2929.11 and 2929.12

in imposing a maximum prison term on Counts 1, 3, and 6, as well as the single count in

Case No. CR-13-572226. Indeed, although not required, the trial judge specifically

stated on the record his consideration of the purposes and principles of felony sentencing

set forth in R.C. 2929.11 and the serious and recidivism factors set forth in R.C. 2929.12.

 Specifically, the trial judge noted the enormous “psychological pain” inflicted upon the
victim, the lack of any mitigating factors, the lack of remorse, and the high concern of

recidivism. With respect to Case No. CR-13-572226, the trial court stated:

       It’s a felony of a third degree. This is the taking of a spoon and making a shank
out of the spoon — or making it a knife out of the spoon. This court, I don’t care what
you were thinking about that. That was dumb, stupid, while waiting to be tried in this
case, you did that.

      {¶67} Based on the record before us, we find that Patterson’s sentence is not

clearly and convincingly contrary to law and that the trial court made the required

findings to support the imposition of consecutive sentences.

      {¶68} The final assignment of error is overruled.

      {¶69} Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
EILEEN T. GALLAGHER, J., CONCUR